  Case: 4:19-cv-00927-RLW Doc. #: 20 Filed: 05/22/19 Page: 1 of 2 PageID #: 89



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                               )
JAMIE LEONARD,                                 )
                                               )
               Plaintiff,                      )   No. 4:19-CV-927 RLW
                                               )
        v.                                     )
                                               )
ST. CHARLES COUNTY POLICE                      )
DEPARTMENT, et al.,                            )
                                               )
               Defendants.                     )

                                           ORDER

        On May 15, 2019, Defendants St. Charles County Police Department and St. Charles

County Department of Corrections filed a Motion to Dismiss for Lack of Jurisdiction (ECF No.

16).   On May 20, 2019, the parties filed a Joint Motion for Substitution of Parties ("Joint

Motion"; ECF No. 19). Therein, the parties asked the Court to substitute St. Charles County,

Missouri for the St. Charles County Police Department and St. Charles County Department of

Corrections.   The Joint Motion also clarified the first names of several correctional officers

named in the Complaint.

        Accordingly,

        IT IS HEREBY ORDERED that the Joint Motion for Substitution of Parties (ECF No.

19) is GRANTED, in part, and DENIED, in part.              Plaintiff Jamie Leonard is hereby

ORDERED to file an Amended Complaint, substituting St. Charles County, Missouri for the St.

Charles County Police Department and St. Charles County Department of Corrections, and

making the name clarifications outlined in the Joint Motion. Plaintiff shall comply with Fed. R.
  Case: 4:19-cv-00927-RLW Doc. #: 20 Filed: 05/22/19 Page: 2 of 2 PageID #: 90



Civ. P. 4 to obtain service of process or waiver of service of process for St. Charles County,

Missouri.

       IT IS FURTHER ORDERED that Defendants St. Charles County Police Department

and St. Charles County Department of Corrections' Motion to Dismiss for Lack of Jurisdiction

(ECF No. 16) is DENIED as moot.



Dated this 22nd day of May, 2019.




                                              RONNIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE




                                             -2-
